 



Exhibit 10.1
APACHE CORPORATION
NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN
As Amended and Restated February 8, 2007; Effective as of January 1, 2007
PURPOSE
The purpose of the Non-Employee Directors’ Compensation Plan (the “Plan”) is to
set forth certain of the compensation arrangements for members of the board of
directors (the “Board”) of Apache Corporation (“Apache”) who are not also
employees of Apache (“Non-Employee Directors”). The Plan supersedes the
Directors’ Deferred Compensation Plan. The Plan does not supersede or amend in
any way any other arrangements relating to Non-Employee Directors including
specifically, without limitation, the Outside Directors’ Retirement Plan, the
2007 Omnibus Equity Compensation Plan (subject to stockholder approval of such
plan), indemnification provisions of Apache’s charter or bylaws, or policies
with respect to reimbursement of expenses.
PLAN PROVISIONS
1. Board Retainer. Each Non-Employee Director shall be paid $37,500.00 at the
end of each calendar quarter (or as soon thereafter as is administratively
practicable) during which he or she served as a member of Apache’s Board (“Cash
Retainer Fee”). If a Non-Employee Director serves as a member of Apache’s Board
for less than an entire calendar quarter, the Cash Retainer Fee for that quarter
shall be prorated on the basis of the number of weeks served during that
calendar quarter.
2. Committee Chairperson Retainers. Each Non-Employee Director serving as
chairperson of any committee of Apache’s Board shall be paid $3,750.00 at the
end of each calendar quarter (or as soon thereafter as is administratively
practicable) (“Committee Chairperson Retainer Fee”). If a Non-Employee Director
serves as chairperson of any committee of Apache’s Board for less than an entire
calendar quarter, the Committee Chairperson Retainer Fee for that quarter shall
be prorated on the basis of the number of weeks as chairperson during that
calendar quarter.
3. Attendance Fees. No attendance fee shall be paid to any Non-Employee Director
for any meeting of the Board or any committee thereof attended in person or by
teleconference, video conference, or other similar means.
4. Optional Deferral of Fees.
(a) Deferrable Fees. A Non-Employee Director may defer all or any portion of any
unpaid Cash Retainer Fees and Committee Chairperson Retainer Fees (“Deferrable
Fees”). No other payments to Non-Employee Directors may be deferred including,
without limitation, any expense reimbursement, benefits payable under the
Outside Directors’ Retirement Plan, and any award under the 2007 Omnibus Equity
Compensation Plan (subject to stockholder approval of such plan).

1



--------------------------------------------------------------------------------



 



(b) Election to Defer. A Non-Employee Director’s election to defer all or any
portion of Deferrable Fees (“Deferral Election”) shall be effected by the
completion of a Deferral Election form. A Deferral Election form must be
executed by the deferring Non-Employee Director and received by Apache on or
before December 31 of the year prior to the year for which deferral is elected,
except that a new Non-Employee Director may enter into a Deferral Election
within 30 days of becoming a Non-Employee Director. A Deferral Election shall
apply only to Deferrable Fees paid for services rendered after the date of the
Deferral Election. Each December 31, a Deferral Election made for the following
year shall become irrevocable. A new Deferral Election must be made each year
for the upcoming year.
(c) Deferral Elections for 2007. In December 2006, Non-Employee Directors made
deferral elections for the fees they expected to earn in 2007. The types of fees
that Non-Employee Directors earn have now been revised. However, Non-Employee
Directors may not make new Deferral Elections for the fees earned in 2007.
Instead, the December 2006 election regarding 2007 “cash retainer fees” shall be
applied to the Cash Retainer Fee earned in 2007 and the December 2006 election
regarding 2007 “committee retainer fees” shall be applied to the Committee
Chairperson Retainer Fee earned in 2007. The December 2006 elections regarding
2007 “stock retainer fees” and 2007 “attendance fees” shall be ignored, as the
Non-Employee Directors will not earn those types of fees in 2007.
(d) Memorandum Account. Apache shall maintain a separate account (“Memorandum
Account”) for each deferring Non-Employee Director. Each Memorandum Account
shall be subdivided into a “Cash Account” and a “Stock Account.” The Memorandum
Accounts are merely for recordkeeping purposes, and do not represent any actual
property that has been set aside for Non-Employee Directors. Nothing contained
in this Plan shall be construed to require Apache to fund any Memorandum
Account. Neither the deferring Non-Employee Director nor his or her Beneficiary
shall have any property interest whatsoever in any specific assets of Apache. A
Non-Employee Director shall have no ownership rights with respect to any balance
in his or her Memorandum Account, and thus shall have no right to vote any Stock
in his or her Stock Account.
(e) Crediting of Cash Accounts. Any deferred Cash Retainer Fees and deferred
Committee Chairperson Retainer Fees shall be credited to the Cash Account. Any
dividends paid on Stock in the Stock Accounts shall be credited to the Cash
Account. All amounts credited to a Cash Account shall be credited with
investment earnings at the rate of interest earned by Apache’s short-term
marketable securities portfolio or an equivalent index or market rate for
similar investments in short-term marketable securities.
(f) Crediting of Stock Accounts. No deferrals after December 31, 2006 shall be
credited to a Stock Account; however, see section 4(g) for transfers from the
Cash Account to the Stock Account. All amounts credited to a Stock Account shall
be treated as if such amounts were invested in Stock. Apache shall at all times
have reserved from its treasury shares for issuance under this Plan a number of
shares at least equal to the number of shares of Stock in the Stock Accounts.

2



--------------------------------------------------------------------------------



 



(g) Transfers from Cash Account to Stock Account. Each year, a Non-Employee
Director may elect to transfer all or a portion of his or her Cash Account to
his or her Stock Account (but only in whole-share increments) by completing an
election form that must be received by Apache on or before December 31. Any such
transfer shall be made as of the first trading day of the following year, and
shall be based on the per share closing price of the Stock as reported on the
Composite Tape for the first trading day of the year. Transfers are not
permitted from a Stock Account to a Cash Account.
(h) Payout Elections. If a Non-Employee Director’s directorship terminated
before January 1, 2005, his or her benefit payments shall be determined under
the terms of the Plan on December 31, 2004 and the payout elections in effect at
the time his or her directorship terminated. The remainder of this section 4(h)
shall only apply to individuals who continue as Non-Employee Directors after
December 31, 2004, or who became Non-Employee Directors after December 31, 2004.
(i) Election. During 2005, each Non-Employee Director made a payout election for
his or her Memorandum Account, which specified both the timing and form of
distribution. A new Non-Employee Director shall make a payout election at the
same time that he or she makes his or her first Deferral Election. If no payout
election is made by that time, the Non-Employee Director shall be deemed to have
elected to be paid a single lump-sum payment in January after separating from
service (except that, if he or she is a specified employee, his or her payment
shall be delayed, if necessary, until six months after he or she separated from
service). The payout election will not apply if there is a change of control
(see section 4(i)) or the Non-Employee Director dies (see section 4(j)).
(ii) Form of Payout. A Non-Employee Director may elect to be paid out in a
single lump-sum payment or in two to ten annual installments. Each installment
from a Stock Account shall be equal to the number of shares in the Stock Account
on the second business day of that year, divided by the number of remaining
installments, rounded down to the nearest whole share. For example, the first
installment from a Stock Account payable in seven installments beginning in 2008
shall be one-seventh of the shares in the account on the second trading day of
2008; the second installment shall be one-sixth of the shares in the account on
the second trading date of 2009; etc. Each installment from a Cash Account shall
be equal to the balance of the Cash Account on the second trading day of the
year, divided by the number of remaining installments, except that the last
installment shall equal the balance of the Cash Account at the time the
distribution is processed. Distributions from the Stock Account shall be paid in
whole shares of Stock. Distributions from the Cash Account shall be paid in
cash.
(iii) Timing of Payment(s). A Non-Employee Director may select a specific year
in which the single lump-sum payment is made or the installment payments begin
(“In-Service Distribution”), in which case the payment will be made as soon as
administratively practicable in January of the earlier of the selected year or
the year after the Non-Employee Director separates from

3



--------------------------------------------------------------------------------



 



service (but, if the Non-Employee Director is a specified employee, not earlier
than six months after he or she separated from service). Alternatively, a
Non-Employee Director may elect for his or her single lump-sum payment or first
installment to be paid as soon as administratively practicable in the January
after the Non-Employee Director separated from service (but, if the Non-Employee
Director is a specified employee, not earlier than six months after separating
from service). Subsequent installment payments shall be made in January of each
year, beginning with the year after the first installment was paid.
(iv) Special Rules Where Payments Begin While Still a Director. This section
4(h)(iv) applies to a Non-Employee Director who elected an In-Service
Distribution. A second Memorandum Account shall be established for the
Non-Employee Director for any amounts deferred into the Plan during or after the
year in which the In-Service Distribution is scheduled to begin. Distributions
from the second Memorandum Account shall be subject to the rules specified in
this section 4(h), except that a Non-Employee Director must complete a payout
election for the second Memorandum Account by the December 31 that immediately
precedes the year in which amounts are first deferred into the second Memorandum
Account.
(v) Definitions. As used in this section 4, the term “specified employee” has
the meaning described in section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (“Code”), and the term “separate from service” or
“separation from service” has the meaning described in section 409A(a)(2)(A)(i)
of the Code.
(i) Change of Control. If there is a change of control of Apache that is
described in section 409A(a)(2)(A)(v) of the Code, each Memorandum Account shall
be paid to the appropriate Non-Employee Director (or to the Beneficiary of a
deceased Non-Employee Director) in a single lump-sum payment made on the date of
the change of control or as soon thereafter as is administratively practicable.
(j) Beneficiaries. If a Non-Employee Director dies while there is still a
balance in his or her Memorandum Account, that amount shall be paid to his or
her Beneficiary in a single lump-sum payment that is made as soon as
administratively convenient after the Non-Employee Director’s death, after
giving the Beneficiary an opportunity to disclaim and after Apache has been
furnished with proof of death and such other information as it may reasonably
require.
(i) Designation. Each Non-Employee Director shall designate one or more persons,
trusts, or other entities as his or her beneficiary (“Beneficiary”). In the
absence of an effective Beneficiary designation as to part or all of a
Memorandum Account, such amount shall be distributed to the Non-Employee
Director’s surviving Spouse, if any, otherwise to the Non-Employee Director’s
estate. Unless the Non-Employee Director’s Beneficiary designation form
specifies otherwise, if a Beneficiary dies after the Non-Employee Director but
before being paid by the Plan, the Plan shall pay the Beneficiary’s estate.

4



--------------------------------------------------------------------------------



 



(ii) Changing Beneficiaries. A Beneficiary designation may be changed by the
Non-Employee Director at any time and without the consent of any previously
designated Beneficiary. However, if the Non-Employee Director is married, the
Non-Employee Director’s Spouse shall be the Beneficiary unless the Spouse has
consented to the designation of a different Beneficiary. To be effective, the
Spouse’s consent must have been made before January 1, 2005 or, if made on or
after January 1, 2005, the Spouse’s consent must be in writing, witnessed by a
notary public, and filed with Apache. If the Non-Employee Director has
designated his or her Spouse as a primary or contingent Beneficiary, and the
Non-Employee Director and Spouse later divorce (or their marriage is annulled),
then the former Spouse will be treated as having pre-deceased the Non-Employee
Director for purposes of interpreting a Beneficiary designation form completed
prior to the divorce or annulment; this provision will apply only if Apache is
notified of the divorce or annulment before payment to the former Spouse is
made.
(iii) “Spouse” shall mean the individual to whom a Non-Employee Director is
lawfully married according to the laws of the state of the Non-Employee
Director’s domicile.
(iv) Disclaimers. Any individual or legal entity who is a Beneficiary may
disclaim all or any portion of his or her interest in the Plan, provided that
the disclaimer satisfies the requirements of section 2518(b) of the Code and
applicable state law. The legal guardian of a minor or legally incompetent
person may disclaim for such person. The personal representative (or the
individual or legal entity acting in the capacity of the personal representative
according to applicable state law) may disclaim on behalf of a Beneficiary who
has died. The amount disclaimed shall be distributed as if the disclaimant had
predeceased the individual whose death caused the disclaimant to become a
Beneficiary.
(k) Adjustments in Stock. In the event of any merger, consolidation,
liquidation, dissolution, recapitalization, or reorganization of Apache, split,
subdivision, or consolidation of shares of Stock, the payment of a stock
dividend, or any other material change in Apache’s capital structure, the number
of shares of Stock shown in each deferring Non-Employee Director’s Stock Account
shall be adjusted to reflect that number of shares of Stock or such cash,
securities, or other property to which such Non-Employee Director would have
been entitled if, immediately prior thereto, such Non-Employee Director had been
the holder of record of the number of shares of Stock shown in the Stock
Account. Notwithstanding the foregoing, the issuance by Apache of Stock, rights,
options, or warrants to acquire Stock, or securities convertible or exchangeable
into Stock in consideration of cash, property, labor, or services, whether or
not for fair value, shall not result in an adjustment pursuant to this section
4(k).
5. Assignment and Transfer. The right of the Non-Employee Director or any other
person to receive payments under the Plan shall not be assigned, transferred,
pledged, or encumbered.

5



--------------------------------------------------------------------------------



 



6. Amendment of Plan. The Plan may be amended from time to time or terminated by
vote of the Board. Upon such amendment or termination, Non-Employee Directors
shall not be entitled to receive pursuant to the Plan any compensation or other
rights or benefits not accrued hereunder prior to the time of amendment or
termination hereof; provided, however, that no such Plan amendment or
termination shall impair any rights of Non-Employee Directors to amounts
previously accrued pursuant to the Plan or accumulated in such Non-Employee
Director’s Memorandum Account. A Plan termination shall not affect the timing of
any benefit payments from a Memorandum Account; payment may occur substantially
after the Plan is terminated. A Plan amendment may delay the timing of a benefit
payment. A Plan amendment may accelerate the timing of a benefit payment, but
only if the acceleration would not cause the Plan to violate section 409A(a)(3)
of the Code.
7. Successors and Assigns. The Plan is binding upon Apache and its successors
and assigns. The Plan shall continue in effect until terminated by the Board.
Any such termination shall operate only prospectively and shall not affect the
rights and obligations under elections previously made.
8. Notices. Any notice, form, or election required or permitted to be given
under the Plan shall be in writing and shall be given by first class mail, by
Federal Express, UPS, or other carrier, by fax or other electronic means, or by
personal delivery to the appropriate party, addressed:
(a) If to Apache, to Apache Corporation at its principal place of business at
2000 Post Oak Boulevard, Suite 100, Houston, Texas 77056-4400 (Attention:
Corporate Secretary) or at such other address as may have been furnished in
writing by Apache to a Non-Employee Director; or
(b) If to a Non-Employee Director or Spouse, at the address the Non-Employee
Director has furnished to Apache in writing.
(c) If to a Beneficiary, at the address the Non-Employee Director has furnished
to Apache in writing for such Beneficiary.
Any such notice to a Non-Employee Director, Spouse, or Beneficiary shall be
deemed to have been given as of the third day after deposit in the United States
Postal Service, postage prepaid, properly addressed as set forth above, in the
case of a mailed notice, or as of the date delivered in the case of any other
method of delivery.
9. Gender. Any term used herein in the singular shall also include the plural,
and the masculine gender shall also include the feminine gender, and vice versa.
10. Statutory References. Any reference to a specific section of the Code shall
be deemed to refer to that section or to the appropriate successor section.

6



--------------------------------------------------------------------------------



 



11. Governing Law. The Plan and all elections hereunder shall be construed in
accordance with and governed by the laws of the State of Texas.
Dated: February 8, 2007; Effective as of January 1, 2007

         
ATTEST:
  APACHE CORPORATION    
 
       
/s/ Cheri L. Peper
  /s/ Jeffrey M. Bender    
 
       
Cheri L. Peper
Corporate Secretary
  Jeffrey M. Bender
Vice President, Human Resources     

7